


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------
 
In re:




:Chapter 11






FBI WIND DOWN, INC. (f/k/a Furniture Brands International, Inc.), et al.,
:Case No. 13-12329 (CSS)
                                                   Debtors. 1
:(Jointly Administered)
 
:
---------------------------------------------------------
 

SETTLEMENT AGREEMENT BY AND AMONG THE DEBTORS, PBGC, AND THE CREDITORS’
COMMITTEE (I) FIXING THE AMOUNT OF PBGC’S CLAIMS, (II) PROVIDING FOR TERMINATION
OF DEBTORS’ PENSION PLAN, (III) SUPPLEMENTING THE DISTRIBUTION TO OTHER GENERAL
UNSECURED CREDITORS, AND (IV) RESOLVING RELATED MATTERS
FBI Wind Down Inc. (f/k/a Furniture Brands International, Inc.) (“FBI”) and its
wholly owned subsidiaries (collectively, the “Debtors”), the Pension Benefit
Guaranty Corporation (“PBGC”), and the Official Committee of Unsecured Creditors
in the Debtors’ chapter 11 cases (the “Creditors’ Committee”, and together with
the Debtors and PBGC, each a “Party” and, collectively, the “Parties”) hereby
enter into the following settlement agreement (the “Agreement”):
RECITALS
WHEREAS, on September 9, 2013 (the “Petition Date”), the Debtors commenced
voluntary cases under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”).
_________________________     
1.
The debtors in these chapter 11 cases, along with the last four digits of each
debtor’s tax identification number, as applicable, are: FBI Wind Down, Inc.
(7683); AT Wind Down, Inc. (7587); BFI Wind Down, Inc. (3217); BHF Wind Down,
Inc. (8844); BR Wind Down, Inc. (8843); BT Wind Down, Inc. (1721); FBH Wind
Down, Inc. (2837); FBO Wind Down, Inc. (4908); FBRC Wind Down, Inc. (1288); HFI
Wind Down, Inc. (7484); HR Wind Down, Inc. (6125); HT Wind Down, Inc. (4378);
LFI Wind Down, Inc. (5064); LHFR Wind Down, Inc. (9085); LV Wind Down, Inc.
(8434); MSFI Wind Down, Inc. (7486); TFI Wind Down, Inc. (6574); THF Wind Down,
Inc. (3139); and TR Wind Down, Inc. (6174). The Debtors’ corporate headquarters
is located at 1 N. Brentwood Blvd., St. Louis, Missouri 63105.


1

--------------------------------------------------------------------------------




Since the Petition Date, the Debtors have operated their business and managed
their properties as debtors in possession pursuant to sections 1107(a) and 1108
of the Bankruptcy Code;
WHEREAS, as of the Petition Date, each of the following non-debtor foreign
entities was an affiliate or subsidiary of one or more of the Debtors but was
not a debtor in these chapter 11 cases: Furniture Brands Asia, Ltd.; Furniture
Brands Hangzhou Co., Ltd.; Furniture Brands de Mexico S. de R.L. de C.V.;
Maitland-Smith Asia Holdings Limited; Maitland-Smith Export (L) Bhd.;
Maitland-Smith Cebu, Inc.; Decorative Hardware Solutions (L) Bhd.; P.T.
Maitland-Smith; Maitland-Smith, Limited; and Furniture Brands Canada ULC
(collectively, the “Foreign Non-Debtor Affiliates”);
WHEREAS, Furniture Brands Canada ULC is a bankrupt corporation pursuant to a
voluntary assignment in bankruptcy filed on September 9, 2013 under the
Bankruptcy Insolvency Act (Canada);
WHEREAS, as of the Petition Date, FBI was the contributing sponsor, as defined
in 29 U.S.C. § 1301(a)(13), of the Furniture Brands Retirement Plan (the
“Pension Plan”);
WHEREAS, as of the Petition Date and pursuant to the terms of the Pension Plan,
FBI was the plan administrator, as defined in 29 U.S.C. § 1301(a)(1), of the
Pension Plan;
WHEREAS, PBGC asserts that the Debtors and the Foreign Non-Debtor Affiliates are
members of a “controlled group” for purposes of the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §§ 1301-1461 (2012) (“ERISA”), and,
as such, each is jointly and severally liable for the unfunded benefits and
other liabilities owed with respect to the Pension Plan;

2

--------------------------------------------------------------------------------




WHEREAS, on September 18, 2013, the Office of the United States Trustee for the
District of Delaware appointed certain of the Debtors’ unsecured creditors,
including PBGC, as members of the Creditors’ Committee in these chapter 11
cases;
WHEREAS, on October 3, 2013, the Bankruptcy Court entered an order approving, as
the stalking horse bid for substantially all the Debtors’ assets, the Asset
Purchase Agreement (the “APA”) dated as of October 2, 2013, as amended and
supplemented, between and among the Debtors as sellers and Heritage Home Group
LLC f/k/a FBN Acquisition Holdings LLC (“HHG”) and certain of its affiliates
(together with HHG, the “KPS Acquiring Entities”) as purchaser and guarantors;
WHEREAS, PBGC asserts that, on October 15, 2013, liens arose under 26 U.S.C.
§ 430(k) (the “Minimum Funding Liens”) for unpaid minimum funding contributions
due with respect to the Pension Plan (the “Minimum Funding Lien Claims”) in the
amount of $2,171,338;
WHEREAS, PBGC asserts that, on October 23, 2013, PBGC perfected the Minimum
Funding Liens against the Foreign Non-Debtor Affiliates other than Furniture
Brands Canada ULC by filing lien notices with the Recorder of Deeds of the
District of Columbia;
WHEREAS, on November 15, 2013, the Debtors, the Creditors’ Committee, PBGC, the
KPS Acquiring Entities, and the Foreign Non-Debtor Affiliates entered into a
stipulation (the “Foreign Subsidiaries Stipulation”), which provided, in
relevant part, that upon the closing of the sale of substantially all of the
Debtors’ assets to the KPS Acquiring Entities pursuant to the APA (the “KPS
Sale”), (i) PBGC would: (a) release the Foreign Non-Debtor Affiliates from any
and all claims, rights, and interests PBGC may now, or in the future, have
against any of the Foreign Non-Debtor Affiliates or their respective assets; (b)
not assert any and all liens PBGC may now, or in the future, have against any of
the Foreign Non-Debtor Affiliates or their respective assets;

3

--------------------------------------------------------------------------------




and (c) withdraw the notices perfecting the Minimum Funding Liens against the
assets of the Foreign Non-Debtor Affiliates, with all such claims, rights,
liens, and interests attaching solely to the proceeds from the KPS Sale; and
(ii) the Debtors would segregate from the proceeds of the KPS Sale the sum of
$25,000,000 in a separate designated escrow account (the “Foreign Subsidiaries
Reserve”) at the law firm of Hahn & Hessen LLP, which Foreign Subsidiaries
Reserve shall neither be transferred nor allocated except by (x) written
agreement among the Debtors, the Creditors’ Committee, and PBGC, or (y) further
order of the Bankruptcy Court consistent with the terms of the Foreign
Subsidiaries Stipulation, or (z) pursuant to a confirmed chapter 11 plan of the
Debtors;
WHEREAS, the Foreign Subsidiaries Stipulation further provides that: (i) within
ninety (90) days of the closing of the KPS Sale, (a) the Debtors and the
Creditors’ Committee will provide PBGC with a proposed valuation as of the date
of the KPS Sale of the assets and liabilities of the Foreign Non-Debtor
Affiliates and a proposed distribution to the creditors thereof (the “Proposed
Valuation”) and (b) PBGC will provide the Debtors and the Creditors’ Committee a
list of all claims that PBGC asserts against the Foreign Non-Debtor Affiliates
(the “Proposed PBGC Foreign Subsidiary Claim”); (ii) within thirty (30) days of
receiving the Proposed Valuation, PBGC will advise the Debtors and the
Creditors’ Committee in writing of its acceptance or rejection of the Proposed
Valuation; and (iii) within thirty (30) days of receiving the Proposed PBGC
Foreign Subsidiary Claim, the Debtors and the Creditors’ Committee will advise
PBGC in writing of their acceptance or rejection of the Proposed PBGC Foreign
Subsidiary Claim (collectively, the “Foreign Subsidiaries Stipulation
Outstanding Deadlines”);

4

--------------------------------------------------------------------------------




WHEREAS, on November 21, 2013, PBGC gave notice to the Debtors that PBGC had
determined that the Pension Plan should be terminated under ERISA §§ 4042(a)(1),
(2), and (4), and 4042(c) with a date of plan termination of November 21, 2013;
on March 11, 2014, PBGC filed suit in the United States District Court for the
Eastern District of Missouri to enforce its determination (Civil Action No.
4:14-cv-00449-AGF, the “District Court Action”); and on March 13, 2014, PBGC
filed a Motion of Pension Benefit Guaranty Corporation for Entry of an Order to
Show Cause Why the Furniture Brands Retirement Plan Should Not Be Terminated in
Accordance with Section 4042(c) of the Employee Retirement Income Security Act
of 1974 (the “Show Cause Motion”);
WHEREAS, the Debtors assert that they require the Bankruptcy Court’s approval to
sign an agreement with PBGC to terminate the Pension Plan;
WHEREAS, on November 22, 2013, the Bankruptcy Court entered orders (i)
authorizing and approving the KPS Sale to HHG, and (ii) approving the Foreign
Subsidiaries Stipulation;
WHEREAS, on November 25, 2013, the KPS Sale to HHG closed;
WHEREAS, on November 26, 2013, PBGC filed the following proofs of claim against
each of the Debtors (collectively, together with the Minimum Funding Lien
Claims, the “PBGC Claims”):
·
Proof of claim number 3166 in the amount of $73,014,426.32 for unpaid premiums,
of which PBGC asserts that (i) the amount of $1,723,176.32 represents an
administrative expense claim for annual premiums pursuant to 29 U.S.C.
§ 1306(a)(3); 29 C.F.R. § 4006.3 (the “Annual Premium Claim”), and (ii) the
amount of $71,291,250 represents a general unsecured claim for premiums relating
to the termination of the Pension Plan pursuant to 29 U.S.C. §1306(a)(7);

·
Proof of claim number 3167 in the amount of $8,325,353 for unpaid minimum
funding contributions pursuant to 26 U.S.C. §§ 412, 430; 29 U.S.C. §§ 1082,
1342, 1362(c), of which PBGC asserts the amount of $570,183 is an administrative
expense claim and the amount of $1,250,273 is a priority claim; and


5

--------------------------------------------------------------------------------




·
Proof of claim number 3168 in the amount of $260,800,000 for unfunded benefit
liabilities pursuant to 29 U.S.C. §§ 1362, 1368, of which PBGC asserts an
unliquidated amount may be an administrative expense claim and/or priority
claim.

NOW THEREFORE, in consideration of the promises and respective agreements set
forth herein, and the defined terms contained in the foregoing recitals which
are incorporated into this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:
AGREEMENT
1.    Upon the entry of an order by the Bankruptcy Court authorizing FBI to
enter into an agreement to terminate the Pension Plan and appoint PBGC as
statutory trustee, which order has not been stayed, the Debtors agree to, and
shall, execute a termination agreement substantially in the form of the
Agreement for Appointment of Trustee and Termination of Plan (the “Termination
Agreement”) annexed hereto as Exhibit A; provided that any objections that the
Debtors and/or the Creditors’ Committee may have regarding the nature, amount,
priority and/or allowance of PBGC’s claims and liens and PBGC’s defenses to any
such objections are preserved until entry of a final order or orders approving
the provisions of this Agreement other than this paragraph 1 and confirming the
Chapter 11 Plan, further provided that PBGC agrees that in no event shall the
aggregate amount of its claims against each Debtor or Debtor Brand Group (as
defined below) and against the proceeds of the sales of the Foreign Non-Debtor

6

--------------------------------------------------------------------------------




Affiliates, including all secured, administrative, priority, or general
unsecured claims and any claims arising as a result of the termination of the
Pension Plan, exceed the aggregate amount of $300,000,000 (collectively, the
provisions of this paragraph 1 are the “Termination Provisions”).
2.    If the Debtors deliver an executed copy of this Agreement to PBGC by March
31, 2014, by facsimile, email, or overnight mail, then PBGC shall extend the
Debtors’ deadline to respond to the Show Cause Motion to April 10, 2014, at 5:00
p.m. (ET). If the Debtors comply with the foregoing requirement of this
paragraph 2 and, further, if the Debtors file a motion seeking Bankruptcy Court
approval of this Agreement by April 4, 2014, then PBGC shall seek an adjournment
of the hearing date of the Show Cause Motion to a date that is after April 30,
2014, with any response to the Show Cause Motion due five (5) business days
prior to the adjourned hearing date. If the Debtors comply with the foregoing
requirements of this paragraph 2 and if, further, by April 30, 2014, (i) the
Bankruptcy Court enters an order authorizing FBI to enter into the Termination
Agreement and (ii) the Debtors deliver an executed copy of the Termination
Agreement to PBGC by facsimile, email, or overnight mail, then PBGC shall
dismiss with prejudice the District Court Action.
3.    The Debtors shall promptly, after filing a motion seeking Bankruptcy Court
approval of this Agreement, file a Chapter 11 Plan, which shall incorporate in
all material respects the provisions of this Agreement, and which Chapter 11
Plan has been approved, in all material respects, by the Creditors’ Committee
and PBGC (the “Chapter 11 Plan”). Should the Debtors amend the Chapter 11 Plan
after filing, such amendments shall also be subject to approval by the
Creditors’ Committee and PBGC. The Parties agree to use their reasonable best
efforts to finalize the terms of the Chapter 11 Plan and any amendments, if
necessary. The Creditors’ Committee and PBGC agree to support confirmation of
the Chapter 11 Plan.
4.    Subject to the occurrence of and upon the effective date of the Chapter 11
Plan (the “Effective Date”), PBGC Claims shall be fully and finally liquidated,
settled, and resolved in exchange for the Allowed PBGC Claims identified below
and the treatment of the Allowed PBGC Claims under

7

--------------------------------------------------------------------------------




the confirmed Chapter 11 Plan. PBGC shall not be entitled to any additional
distributions on account of any claims or liens that it has or could have
asserted against any of the Debtors and/or the Foreign Non-Debtor Affiliates,
all of which claims are deemed included in and subsumed by the Allowed PBGC
Claims (as defined below).
5.    Subject to and conditioned upon (i) Bankruptcy Court approval of this
Agreement, (ii) the non-revocation and non-withdrawal of the Chapter 11 Plan,
and (iii) the occurrence of the Effective Date, the PBGC Claims shall be deemed
liquidated, amended and allowed (the “Allowed PBGC Claims”) as follows:
a.    A Minimum Funding Lien Claim in the amount of $2,171,338, which is secured
against the proceeds from the KPS Sale attributable to the Foreign Non-Debtor
Affiliates. The Minimum Funding Lien Claim shall be paid in full from the
Foreign Subsidiaries Reserve prior to any administrative, priority or
intercompany claims that may be paid from the Foreign Subsidiaries Reserve on or
promptly after the Effective Date;
b.    An Allowed Administrative Expense Claim (as defined in the Chapter 11
Plan) against each of the Debtors in the amount of $1,076,395 relating to the
Annual Premium Claim (corresponding to proof of claim no. 3166), which Allowed
Administrative Expense Claim shall be allocated in accordance with the
methodology of the Distribution Model annexed to, and deemed to be part of, the
Chapter 11 Plan (the “Distribution Model”) and shall be paid once in full in
cash on or promptly after the Effective Date in accordance with the terms of the
Chapter 11 Plan; and

8

--------------------------------------------------------------------------------




c.    Allowed General Unsecured Claims (as defined in the Chapter 11 Plan) each
in the amount of $296,752,267 (corresponding to proofs of clam no. 3166, 3167
and 3168), which Allowed General Unsecured Claims shall be allowed as a separate
claim against each substantively consolidated groups of Debtors under the
Chapter 11 Plan and against AT Wind Down, Inc. (each a “Debtor Brand Group”) and
shall be entitled to a distribution pro rata with other Allowed General
Unsecured Claims in accordance with the terms of the Chapter 11 Plan (the “PBGC
GUC Claims”).
6.    Subject to Bankruptcy Court approval of a disclosure statement with
respect to the Chapter 11 Plan, PBGC agrees to timely vote its PBGC GUC Claims
in each applicable class to accept the Chapter 11 Plan following commencement of
the solicitation of acceptances of the Chapter 11 Plan in accordance with
sections 1125 and 1126 of the Bankruptcy Code, and not change or withdraw such
votes. This Agreement is not, and shall not be deemed, a solicitation by the
Debtors for acceptances of the Chapter 11 Plan for purposes of sections 1125 and
1126 of the Bankruptcy Code or otherwise. The Debtors will not solicit
acceptance of the Chapter 11 Plan by creditors entitled to vote thereon until
such creditors have been provided with copies of a disclosure statement approved
by the Bankruptcy Court.
7.    Upon the Effective Date of the Chapter 11 Plan, the PBGC shall release,
waive, and discharge unconditionally and forever each of the current or former
directors, officers, employees, affiliates, agents, accountants, financial
advisors, investment bankers, restructuring advisors, attorneys,
representatives, and other professionals of or to the Debtors and the
debtors-in-possession and each of their respective agents and representatives
from any and all claims, causes of action, and liabilities whatsoever, whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising in
law, equity, or otherwise, based in whole or in part on any act,

9

--------------------------------------------------------------------------------




omission, transaction, event, or other occurrence in connection with or relating
to the Debtors, the Foreign Non-Debtor Affiliates, their respective assets, the
Debtors’ chapter 11 cases, or the Pension Plan. Notwithstanding anything to the
contrary contained in this paragraph 7 or in this Agreement, any claim arising
under Title 1 of ERISA for breach of fiduciary duty or relating to a prohibited
transaction with respect to the Pension Plan shall not be discharged, released,
or enjoined.
8.    The sale proceeds allocated to the Debtor Brand Groups under the Chapter
11 Plan shall pay allowed secured, administrative, and priority claims
substantially in accordance with the Distribution Model methodology, except that
the Minimum Funding Lien Claim shall be paid from the Foreign Subsidiaries
Reserve as set forth in paragraph 5.a above. Pursuant to the terms of the
Chapter 11 Plan, the PBGC GUC Claims shall be classified together with other
Allowed General Unsecured Claims against each of the Debtor Brand Groups.
9.    PBGC agrees that, from PBGC’s initial aggregate pro rata distribution on
its PBGC GUC Claims under the Chapter 11 Plan, the sum of $6,000,000 (the “PBGC
Incremental Cash”) shall be set aside and separately reserved to be used to make
a supplemental pro rata distribution to any holder of an Allowed General
Unsecured Claim other than PBGC (in addition to the pro rata distribution such
creditor is entitled to receive under the Chapter 11 Plan) who (i) either voted
to accept the Chapter 11 Plan or did not vote to reject the Chapter 11 Plan, and
(ii) did not object to confirmation of the Chapter 11 Plan (collectively, the
“Consenting Creditors”). The PBGC Incremental Cash shall be distributed pro rata
to all Consenting Creditors without taking into account any individual Debtor
Brand Group. The liquidating trustee appointed pursuant to the Chapter 11 Plan
(the “Liquidating Trustee”) shall administer

10

--------------------------------------------------------------------------------




separately the distribution of the PBGC Incremental Cash to the Consenting
Creditors. PBGC shall not share in any distribution of the PBGC Incremental
Cash.
10.    PBGC further agrees that, if the aggregate net proceeds from all
litigation claims pursued by or for the benefit of the liquidating trust under
the Chapter 11 Plan (the “Liquidating Trust”) (including any proceeds recovered
by the Liquidating Trust from the Foam Litigation and Avoidance Actions (as
defined in the Chapter 11 Plan) or other litigation claims, but excluding any
litigation to collect on any excluded assets specifically identified as part of
another asset category in the Distribution Model) after satisfaction of all
litigation-related fees, costs and expenses, including attorney’s fees, incurred
by the Liquidating Trust in the prosecution of such litigation claims (the “Net
Litigation Proceeds”) exceeds $20,000,000, then twenty percent (20%) of PBGC’s
pro rata share of any Net Litigation Proceeds received after the first
$20,000,000 by the Liquidating Trust (the “PBGC Excess Litigation Proceeds”)
shall be set aside and separately reserved to be used to make a supplemental pro
rata distribution to the holders of Allowed General Unsecured Claims other than
PBGC that are entitled to receive pursuant to the terms of the Chapter 11 Plan a
portion of the Net Litigation Proceeds. The PBGC Excess Litigation Proceeds
shall be distributed by the Liquidating Trustee with the final distribution to
the Liquidating Trust beneficiaries. The PBGC Excess Litigation Proceeds shall
be distributed pro rata to the holders of Allowed General Unsecured Claims other
than PBGC in the same proportion that such holders received a percentage share
of all Net Litigation Proceeds without taking into account the portion of Net
Litigation Proceeds distributed to PBGC on the PBGC GUC Claims. PBGC agrees to
waive its claim to any portion of, and shall not participate in, the
distribution of any portion of the PBGC Excess Litigation Proceeds.

11

--------------------------------------------------------------------------------




11.    As soon as practicable after the Effective Date, the Foreign Subsidiaries
Reserve shall be released by Hahn & Hessen LLP from escrow to the Liquidating
Trustee be distributed in accordance with the confirmed Chapter 11 Plan, and
Hahn & Hessen LLP shall be released and discharged from any further
responsibility with respect thereto.
12.    The Foreign Subsidiaries Stipulation Outstanding Deadlines are hereby
extended for a period of one hundred eighty (180) days, without prejudice to the
Parties’ mutually agreeing to a further extension of such Deadlines, and upon
the Effective Date, all outstanding deadlines and obligations of any Party under
the Foreign Subsidiaries Stipulation, including the Foreign Subsidiaries
Stipulation Outstanding Deadlines, shall be deemed fully satisfied.
13.    The Debtors shall promptly file a motion with the Bankruptcy Court
pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure seeking the
Bankruptcy Court’s approval of this Agreement.
14.    The Creditors’ Committee shall file a letter in support of the Chapter 11
Plan (the “Plan Support Letter”), which Plan Support Letter shall be distributed
to all creditors entitled to vote together with the proposed Chapter 11 Plan and
the Disclosure Statement approved by the Bankruptcy Court.
15.    In the event that the Bankruptcy Court does not approve this Agreement by
final order, then this Agreement shall be deemed null and void and of no force
or effect. In such event, nothing (including the recitals) contained in this
Agreement, or any motion(s) filed seeking entry of an order of the Bankruptcy
Court approving this Agreement, or any correspondence or other communications
related to the negotiation, drafting or approval of this Agreement, shall be
argued or deemed to be an admission against any Party’s interest in any
litigation by and between any Parties.
16.    In the event that the Effective Date does not occur as contemplated in
the Chapter 11 Plan, the provisions of this Agreement other than the Termination
Provisions shall be null and void and of no force or effect.

12

--------------------------------------------------------------------------------




17.    This Agreement constitutes the entire agreement between the Parties with
respect to the matter hereof.
18.    This Agreement can only be amended or otherwise modified by a signed
writing executed by the Parties.
19.    This Agreement shall be governed by the Bankruptcy Code, and to the
extent that the Bankruptcy Code does not apply, the laws of the State of
Delaware.
20.    This Agreement shall be deemed to have been jointly drafted by the
Parties, and in construing and interpreting this Agreement, no provision shall
be construed and interpreted for or against any of the Parties because such
provision or any other provision of the Agreement as a whole is purportedly
prepared or requested by such Party.
21.    This Agreement may be executed and delivered in any number of original,
facsimile, or email counterparts, each of which shall be deemed an original, but
which together shall constitute one and the same instrument.


[Signature Pages Follow]

13

--------------------------------------------------------------------------------




In witness Whereof, and intending to be legally bound hereby, the Parties have
executed this Agreement as of the date set forth below.


FBI WIND DOWN INC.
(f/k/a FURNITURE BRANDS INTERNATIONAL, INC.), et al.
















By: /s/ Meredith M. Graham
Name: Meredith M. Graham
Title: Responsible Officer
Dated: 3/31/2014




    

14

--------------------------------------------------------------------------------




PENSION BENEFIT GUARANTY CORPORATION
    
    
    
    




    
    
By: /s/ Ralph L. Landy
Name: Ralph L. Landy
Title: Attorney, Office of the Chief Counsel
Dated: March 31, 2014


    

15

--------------------------------------------------------------------------------




OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF FBI WIND DOWN INC.
(f/k/a FURNITURE BRANDS INTERNATIONAL, INC.), et al.
















By: /s/ Martin Leder
Name: Martin Leder
Title: Co-Chair
Dated: 3/31/14







16

--------------------------------------------------------------------------------




EXHIBIT A
TERMINATION AGREEMENT



17

--------------------------------------------------------------------------------




AGREEMENT FOR APPOINTMENT OF
TRUSTEE AND TERMINATION OF PLAN


This is an AGREEMENT between the Pension Benefit Guaranty Corporation (“PBGC”)
and Furniture Brands International, Inc.
RECITALS:
A.    PBGC is a United States government agency established by Title IV of the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§1301-1461 (“ERISA”).
B.    Furniture Brands International, Inc. (“FBN” or the “Company”) is a
corporation organized under the laws of Delaware, with its principal place of
business located in St. Louis, Missouri.
C.    The Company maintains the Furniture Brands Retirement Plan (“Plan”) to
provide retirement benefits for certain of its employees. The Plan was
established effective March 1, 1991.
D.    The Plan is an employee pension benefit plan to which 29 U.S.C. § 1321(a)
applies and is not exempt under 29 U.S.C. § 1321(b). The Plan is therefore
covered by Title IV of ERISA.
E.    FBN is the administrator of the Plan within the meaning of 29 U.S.C. §§
1002(16) and 1301(a)(1).
F.    On September 9, 2013, FBN and 18 direct or indirect wholly-owned U.S.
subsidiaries (the “Debtors”) filed for Chapter 11 bankruptcy protection in
Delaware. In addition, the Company announced it was pursuing a sale process
under § 363 of the bankruptcy code. On October 3, 2013, FBN announced it had
entered into an asset purchase agreement (“APA”) with KPS Capital Partners L.P.
(“KPS”) for substantially all of the Debtors’ assets. The auction is tentatively
scheduled for November 21, 2013, subject to bankruptcy court approval.
G.    On November 21, 2013, the Company was a contributing sponsor of the Plan
within the meaning of 29 U.S.C. § 1301(a)(13).
H.    PBGC has issued to FBN a Notice of Determination under 29 U.S.C. § 1342(a)
that the Plan has not met the minimum funding standard required under section
412 of the Internal Revenue

18

--------------------------------------------------------------------------------




Code; the Plan will be unable to pay benefits when due; PBGC’s possible long-run
loss with respect to the Plan may reasonably be expected to increase
unreasonably if the Plan is not terminated, and that the Plan should be
terminated under 29 U.S.C. § 1342(c).
NOW THEREFORE, the parties agree:
1.    The Plan is terminated under 29 U.S.C. § 1342(c).
2.    The Plan termination date is November 21, 2013, under 29 U.S.C. § 1348.
3.    PBGC is appointed trustee of the Plan under 29 U.S.C. § 1342 (c).
4.    FBN and any other person having possession or control of any records,
assets or other property of the Plan shall convey and deliver to PBGC any such
records, assets or property in a timely manner.  PBGC reserves all its rights to
pursue such records, assets, and other property by additional means, including
but not limited to issuance of administrative subpoenas under 29 U.S.C. § 1303.
5.    PBGC will have, with respect to the Plan, all of the rights and powers of
a trustee specified in ERISA or otherwise granted by law.
The persons signing this Agreement are authorized to do so. The Agreement will
take effect on the date the last person signs below.



19

--------------------------------------------------------------------------------




Furniture Brands International, Inc., Plan Administrator




Dated: ____________    By: ______________________________
Meredith Graham
Chief Administrative Officer, General Counsel and
Corporate Secretary








                
PENSION BENEFIT GUARANTY CORPORATION




Dated: ____________    By: ______________________________












20